Citation Nr: 1722199	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of the healed right first metacarpophalangeal fracture with residual thumb fibrosis. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973. 

These matters come before the Board of Veterans' Appeals (Board) from August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was remanded for a hearing in December 2015, that hearing request was subsequently withdrawn by the Veteran in November 2016.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right thumb disability symptoms were manifested by no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

CONCLUSION OF LAW


The criteria for a compensable rating for residuals of a right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5228.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  25 Vet. App. 1, 5 (2011).

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 206-07.  

Under Diagnostic Code 5228, limitation of motion, thumb, is evaluated based on whether a gap is present between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  If a gap of less than one inch is present, a noncompensable evaluation is warranted.  For a gap between 1 and 2 inches, a 10 percent evaluation is warranted.  For a gap greater than 2 inches, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

In November 2014, the Veteran had a hand and finger examination. It was indicated that the Veteran has a healed first metacarpophalangeal fracture with residual fibrosis. The Veteran reported mild stiffness and the need to wear a hand splint that he attributed more to non-service-connected wrist problems. There was a limitation of motion in his right thumb but no difficulty with finger flexion or ability to oppose thumb. The examiner noted that the Veteran had no functional loss of functional impairment of the thumb nor any additional limitation in range of motion following repetitive-use testing. The Veteran had 4/5 hand grip and he did not have ankylosis. 

Based on these findings, the Veteran's disability does not meet the criteria for a compensable rating under DC 5228. Moreover, there is no functional loss, functional impairment, or limitation in range of motion following repetitive-use testing. Finally, the Veteran's thumb does not appear to cause pain on a regular basis. Therefore, the Board has considered pain and functional loss regarding the Veteran's residual fibrosis and find that there is nothing to warrant a compensable rating. 

III. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings relating to his ability to work. 

There was also substantial compliance with remand directives. These claims were last remanded for several reasons. Prior to the remand for a hearing, these claims were remanded for an examination of the right thumb. This was conducted after that prior remand. Therefore, there has been substantial compliance. 

ORDER

Entitlement to an initial compensable rating for residuals of the healed right first metacarpophalangeal fracture with residual thumb fibrosis is denied. 

REMAND

Unfortunately, a decision on the claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) cannot be made until a related issue is addressed at the Regional Office.  Therefore, it must be remanded.   

The matter of entitlement to TDIU originally came before the Board from an August 2009 rating decision by the VA RO in St. Petersburg, Florida, which in part, granted an increased rating to 40 percent for a recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder.

In June 2011, the Board issued a decision in which it denied the Veteran's claim of entitlement to an increased disability rating for his right shoulder disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In May 2012, the Court granted a joint motion for remand (May 2012
JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the case to the Board for action consistent with the terms of that JMR.  In that JMR, the Parties agreed that the Veteran did not appeal the matter of an increased rating, and such issue is now abandoned, effectively affirming the
Board's decision on the increased rating issue to the extent of a rating other than a
TDIU.  That issue is therefore no longer before the Board.  Further, in the May 2012 JMR, the Parties agreed that the case had to be remanded to the Board so that the Board could provide adequate reasons and bases to support its determination that a TDIU was inapplicable.  The Parties also agreed that, to the extent that the Board had considered whether a TDIU was applicable, it had to provide adequate reasons and bases as to why it had determined that the most probative evidence of record showed that the Veteran's unemployment results from disorders other than his right shoulder disability.

The Board adjudicated the TDIU issue in a July 2013 decision.  It found that the weight of the evidence of record did not show that the Veteran was unable to secure substantially gainful employment due to his service-connected right shoulder condition.  It concluded as a matter of law that referral for extraschedular consideration was not required.  The Veteran appealed that decision to the Court.  In March 2014, the Court granted another joint motion for remand of the Parties and remanded the case to the Board for action consistent with the terms of that JMR.  In the March 2014 JMR, the Parties agreed the Board must ensure that the Veteran is provided an examination that considers his service-connected right shoulder and right hand disabilities in order to determine whether such disabilities render him unable to work pursuant to 38 C F R § 4.16.

In an August 2014 decision the Board remanded the Veteran's claim to obtain a VA opinion as to the effect of the Veteran's service-connected disabilities on his employability.  The Board remanded the claim again in September 2015 to schedule a videoconference hearing.  The Veteran subsequently withdrew his request for a hearing.  

In May 2015, the RO issued a rating decision restoring the 40 percent rating for the right shoulder effective December 1, 2014. A timely NOD was filed. After the issuance of an April 2016 SOC, an appeal was filed in June 2016 and a February 2017 rating decision increased the rating for the shoulder to 60 percent effective November 29, 2016 and also increased the rating for the shoulder scars to 20 percent with the same effective date. In April 2017, the Veteran filed an NOD challenging the effective dates of the ratings for the shoulder and scar. No SOC has yet been issued. 

The Board finds the issues of ratings and effective dates for the shoulder and shoulder scars and their effective dates to be inextricably intertwined with the issue of TDIU. Therefore, the Board is unable to decide the issue of TDIU at this time. 

Accordingly, the case is REMANDED for the following action:

Issue an SOC for the Veteran's claims in his April 2017 NOD alleging an earlier effective date for his shoulder and shoulder scar ratings. Additionally, adjudicate the issue of TDIU. An appropriate period of time should be allowed for response before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


